Case 2:19-cr-00019-LGW-BWC Document 2 Filed 04/03/19 Page 1 of 2

UNITED sTATEs DIsTRIcT COURT " ff_f _' 3
SOUTHERN DISTRICT OF GEORGIA m m

 

BRUNSWICK DIVIsloN ‘ '“‘ '\ “"\ P:.' a.-28
UNITED sTATEs oF AMERICA ) INDICTMENT ’
)
v. )
) CR ? 1 9 ‘
HUG<) ROMEU ET AL. )

PENALTY CERTIFICATION

Counts One and Two- 18 U. S. C. `3134
Wi1 e Fraud

Imprisonrnent for not more than 20 years;
Fine of not more than $250,()00, or both;
Not more than 3 years supervised release;
$100 special assessment

Counts Three through Five - 18 U.S.C. § 545
Smuggling

Imprisonment for not more than 20 years;

Fine of not more than $250,000, or both;

Noc more than 3 years supervised release;

8100 special assessment

Counts Six and Seven - 21 U.S.C. 8 331(i)(3) and 333(;1)(@
Selling/Distributing Counterfeit Drugs

lmprisonment for not more than 3 years;

Fine of not more than $250,000, 01‘ both;

Not more than 1 year supervised release;

$100 Special assessment

Case 2:19-cr-00019-LGW-BWC Document 2 Filed 04/03/19 Page 2 of 2

Counts Eight and Nine - 21 U.S.C. 5 331(t) and 333(3)@1
Failure to Comply with Product Tracing Requirements
Imprisonment for not more than 3 years;

Fine of not more than $250,000, or both;

Not more than 1 year supervised release;

$100 special assessment

Counts Ten through Fourteen - 18 U.S.C. § 1957

Engaging in Monetary Transactions in Property Derived from Specified
Unlawful Activity

lmprisonment for not more than 10 years;

Not more than $250,000 fine, or both;

Not more than 3 years supervised release;

$100 special assessment

Forfeiture Allegation
Forfeiture of assets

Respectfully suhmitted,

BOBBY L. CHRlSTINE

UNITED sTATEs A NEY
, /

le rlTnoc/heQ

Assistant United States Attorney
Georg'ia Bar. No. 426624

Joe McCool
Assistant United States Attc)rney
Pennsylvania Bar No. 206593

